Citation Nr: 0942038	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  09-15 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
varicosities of the left leg.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

A. Michel, Law Clerk 





INTRODUCTION

The Veteran served on active duty from July 1942 to January 
1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2008 rating decision (RD) of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  


REMAND

The Veteran claims that an increased rating is warranted for 
the varicosities of his left leg because he required a below-
the-knee amputation as a result of the varicosities.  The 
record reflects that the RO has not adjudicated the issue of 
entitlement to service connection for peripheral vascular 
disease and a below-the-knee amputation of the left leg.  
This issue is inextricably intertwined with the issue 
currently on appeal.  Therefore, it must be addressed by the 
originating agency before the Board decides the issue on 
appeal.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
all indicated development in response to 
the Veteran's claim for service 
connection for peripheral vascular 
disease and a below-the-knee-amputation 
of the left leg.

2.  Then, the RO or the AMC should 
adjudicate the Veteran's claim for 
service connection for peripheral 
vascular disease and a below-the-knee-
amputation of the left leg.  It should 
also inform the Veteran of his appellate 
rights with respect to this decision.

3.  The RO or the AMC should also 
undertake any indicated development in 
response to the issue on appeal.  If any 
pertinent evidence is received, it should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, a 
Supplemental Statement of the Case should 
be issued, and the Veteran and his 
representative should be afforded the 
requisite opportunity to respond before 
the claims folder is returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, the appeal has been advanced on the Board's 
docket.  It must also be afforded expeditious treatment by 
the originating agency.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2000).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

